DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/20, 1/3/20, 4/18/19, and 4/1/19 has been received and considered by the examiner.  See attached form PTO-1449.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 9-12, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Labrie et al (US Pub 2009/0006283) (Eff filing date of app: 2009/006283) (Hereinafter Labrie).



for each data field of input data, determining a coercion value for each system data type of a decisioning system, each coercion value indicating whether data of the data field is coercible into the corresponding system data type (see abstract, “A format mask column is generated for each selected format column.  For records in the data set, a value in the at least one format column is converted to a format mask representing a format of the value in the format column and storing the format mask in the format mask column in the record for which the format mask was generated.  The at least one predictor column and the at least one format mask column are processed to generate at least one format rule.”);  
for each data field, selecting a system data type by performing computations using each coercion value for the data field (see p. 8, “A format mask column is generated for each selected format column.  For records in the data set, a value in the at least one format column is converted to a format mask”); and 
for each data field, generating a coercion rule for the data field that specifies the selected system data type as a default data type for the data field, and storing the coercion rule in association with the data field (see abstract and p. 2, 7-8, and 16; “data mining algorithm to generate format rules used to validate data sets.”). 
 
As to claim 3, Labrie teaches wherein selecting a system data type comprises: 
selecting a system data type by performing computations using each coercion 
value and data type values identifying each system data type of the decisioning system (see abstract, “The at least one predictor column and the at least one format mask column are processed to generate at least one format rule.”). 

 
As to claim 5, Labrie teaches a method comprising: 
for each of a plurality of entities of a multi-tenant decisioning platform system, receiving input data from a system of the entity (see fig. 1 and 5);  
for each entity, generating coercion rules based on information received from the system of the entity (see fig. 5, where each entity have the rule);  
for each entity, generating coerced input data from the input data of the entity by using the coercion rules generated for the entity (see fig. 5, character 220);  
for each entity, using a predictive model of the entity to generate output values from the coerced input data of the entity  (see p. 15, “The rule engine 14 may include one or more data mining engines 15 implementing one or more data mining functions/algorithms that analyze data to produce data mining models”)  and 
for each entity, provide output values generated by the predictive model of the entity to the system of the entity (see p. 15, “...which may be in a known format such as the Predictive Model Markup Language (PMML).  The converter 20 analyzes the data mining models from the data mining engine 15 (which are not appropriate by default to solve data validation problems), extract the data validation rules, and write the data rules in a common format that can be reused by the rule evaluation engine 12.”).
 

 
As to claim 10 and 19, Labrie teaches wherein configuration information includes at least one of: modeling information, information specifying a decisioning pipeline, information specifying an input data source, information specifying a decision module, information specifying an output destination for the output values, and an action value (see p. 32 and 39, rules model (modeling information)). 
 
As to claims 11 and 20, Labrie teaches wherein for at least one entity, the predictive model is a model for generating output values used for loan application underwriting decisions (see fig. 5 and p. 41, where that example of data set can be loan application information). 
 
As to claim 12, Labrie teaches a multi-tenant decisioning platform system comprising: 
an application program interface (API) accessible by systems of each of a plurality of  platform entities (see abstract and fig. 1);  
at least one data pre-processing module;  and a predictive model for each platform entity (see p. 12, 15-16 and 31 and fig 4), 
wherein the API is constructed to receive input data from a system of each entity and provide output values generated by the predictive models to the systems of corresponding entities (see fig. 1 and 5), 

wherein each predictive model is constructed to generate output values based on coerced input data, for the corresponding entity, that is received from the at least one data pre-processing module (see p. 15, “The rule engine 14 may include one or more data mining engines 15 implementing one or more data mining functions/algorithms that analyze data to produce data mining models”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Labrie as applied above, and further in view of Friebel et al (US pat 7921,359) (Eff filing date of app: 4/19/2002) (Hereinafter Friebel).


Friebel teaches a system and method for tagged data and rectangular data conversions, see abstract, in which he teaches wherein for at least one entity, generating coerced input data from the input data of the entity comprises: parsing the input data of the entity by using at least one parser of the entity to generate parsed input data;  and generating the coerced input data from the parsed input data (see abstract, where input data is parsed  and then convert the data into the tagged data format).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Labrie by the teaching of Friebel, because parsing the input…, would enable the method because “The mapping engine 34 parses the tagged input data 32 in accordance with the data directives 38 contained in the mapping specification 36.  The mapping engine 36 assembles the parsed information into the column format dictated by the data directives 38.  The assembled columns are then placed in an output file 40.”) (see col. 2, ln 30-35)
 
As to claim 8, Labrie as modified teaches the method further comprising: for at least one entity, generating at least one parser of the entity by using a parser generator (see Friebel, abstract, “Data directives are used to parse”). 


Allowable Subject Matter
Claims 6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164